DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1 line 3 “extraction unit” appears to be invoking 112(f), although it is not understood—see 112(b) infra. The structure required by “chamber” may rebut the ordinary understanding of “unit” for extracting as nonce modified by function alone, but the claim must be clarified. 
IN claim 1 line 9 “means for feeding hot water” invokes 112(f). It is later referenced as “Hot water feeding means” which is also invoking 112(f). The means for feeding includes “tank”, “duct” “extraction chamber” “pump” “boiler” “temperature measuring device” and “electronic control unit”
“electronic control unit” is a nonce term “unit” with a function “electronic control” which is therefore invoking 112(f) as well. 
Claim 1 line 11 “means for evacuating a beverage” invokes 112(f). 
“Selecting unit for selecting” invokes 112(f), which is also indefinite as set forth below. 
“electronic control unit” in line 19 invokes 112(f) and is indefinite and lacking in written description as explained below. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 sets forth “extraction unit” which forms an “extraction chamber” which is indefinite. What is the extraction unit besides an extraction chamber—the claim sets no boundary between the terms, but because they are separately claimed they must have a distinct meaning or else they are surplusage. Correction is needed. 
Claim 1 line 4 recites “in use it allows” which is impermissibly vague, since it cannot be ascertained what “it” is referring to: the apparatus? The chamber? The unit? The configuration? This lack of clarity is indefinite and is therefore rejected.  Additionally, the “configuration” is not specified, and the nature of what is and is not an “open configuration” is not definite. The metes and bound of this term are not ascertainable. 
Claim 1 line 6 ‘closed configuration’ suffers the same ambiguity as ‘open configuration’ and is likewise rejected. It is not understood what is necessary for a ‘configuration’ to be considered ‘closed’—what specific elements must do or be what arrangement? 
Claim 1 line 6 “ it can retain” is similarly vague and indefinite, since the article ‘it’ has no clear antecedent—“it” could refer to the device, the chamber, the unit, or the ‘configuration.’ This is not construable in an understandable manner to have any definite scope.  
Claim 1 line 9 and 15 recite “means for feeding hot water” and “hot water feeding means” which invokes 112(f) since the structures in the claim are inadequate to complete the entire function of feeding hot water (as noted above). The means for feeding also includes a nested 112(f) in that the “electronic control unit” is recited as a component of the hot water feeding means (at line 19). While there is no per se rule against nesting 112(f) limitations within other 112(f) limitations, here, the lack of definiteness of the “electronic control unit” as being any particular disclosed structure in the specification renders both the “electronic control unit” and the “means for feeding hot water” indefinite, since the scope of both terms is unknowable. The electronic control unit is disclosed as having a ‘memory’ (page 7 of the specification) and to be “operatively associated with some elements, and to be ‘programmed’ to accomplish some set of tasks. However, the actual algorithm—the actual programming itself is not disclosed in the application. It is insufficiently definite to recite that programming exists without laying out what the structure of the programming is, in this context, to impart the required structure to 112(f) invocations in the claims.   
Claim 1 contains the limitation “mounted on the feeding duct” which is indefinite as follows. The normal meaning of the term “on” is “on”—however, applicant is claiming that the pump is ‘on’ a duct that leads from the heater to the brew chamber; as shown in applicant’s figure 1 and 2 the pump is not shown to be “on” the duct as that term is understood in its plain meaning. The term here will be construed as best understood to mean “in any assembled condition relative to” and not a narrow construction of the term “on.” Correction of the mis-use of the term “on” is nevertheless required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Here, applicant’s claims encompass (as noted above) an “electronic control unit” which must, according to the specification have a “memory” and be “programmed”. The programming required is not specific and is not shown in such detail as would permit one of ordinary skill to understand that applicant was in possession of the invention in a reduced to practice manner—as the nature of the programming is expressed only in terms of the desired output, and not in terms of the actual manner of the program itself. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved… (MPEP 2163.03 V). 
A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. (MPEP 2163.03 VI.) 
Here, applicant has incorporated into the claims unbounded functions, in that the “electronic control unit” must have programming which is not particularly specified or limited in any way in the disclosure. As a result, the claims contain results without the specific means to implement them, and encompass all methods of achieving the same result, which as noted above appears to render the claims indefinite, and to lack written disclosure as required under the 35 U.S.C. 112(a) and (b).  


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112 (a) as set forth in this Office action.

Claim 1 may be allowable, if the 112(a) and (b) rejections noted above are clarified. 

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the closest art known is expressed and understood as follows.
 Dangel (US 4,583,449) in view of Yoakim (8,431,175),  Berto (US 2013/0055902), Rolla (US 6,161,469) and Lussi (US 5,408,917) and Foster (US 2009/0044706)  fails to convincingly show that claim 1 is obvious.

Regarding claim 1, Dangel discloses an apparatus for making a beverage (espresso, inter alia, title) by passing hot water (column 2 line 1 “hot water reservoir”) through a powdered food substance (column 1 line 24 “the coffee meal”), comprising: an extraction unit (brewing head 2 figure 2) which forms an extraction chamber (the inside of 2 figure 2 is the extraction chamber, since it is where the coffee is placed and where the brewing takes place) 

Dangel discloses hot water feeding means for feeding hot water (10 figure 2, column 4 line 28-29 “throughflow heater”) to the extraction chamber (2 figure 2). Dangel discloses evacuating means for evacuating a beverage ( the spout shown at bottom of 2 figure 2; 12 figure 2 is discussed as a receptacle for the brewed beverage, inter alia, column 3 line 37)   from the extraction chamber (2 figure 2).

Dangel further discloses a selecting unit (column 3 line 40+: “switchbox 13…control means” shown at figure 2) for selecting from at least two different types of beverages (Dangel specifically discusses that 13 is for choosing at least between espresso type ‘cream’ coffee and ‘normal’ type coffee, at column 3 lines 49 and 61, and more broadly explained between lines 49 and 61). 


Dangel discloses the hot water feeding means in turn comprising a tank (10 figure 2), a feeding duct (3’ figure 2) extending from the tank (10 figure 2) to the extraction chamber (2 figure 2), a pump (6 figure 2; column 3 line 43) mounted on the feeding duct (See indefiniteness rejection above discussing how the disclosure of applicant lacks a true disclosure of the pump being ‘on’ the duct, and as best understood this limitation means that the pump is assembled with/ operatively connected to the duct; see Dangel figure 2 at 6 which is mounted into assembled relation with both the heater 10 and the feeding duct 3’ and the rest of the system, in the same manner that applicant’s pump is assembled with the whole of the device). 



Regarding claim 1 limitation “a first type of beverage selectable using the selecting unit (23), saved in the electronic memory there are first data which include a first supplying start temperature value, a first steady-state supplying temperature value, a first total supplying time and a first activation mode for the pump (16) during the first total supplying time for a second type of beverage selectable using the selecting unit (23), saved in the electronic memory there are second data which include a second steady-state supplying temperature value, a second supplying start temperature value that is greater than the first supplying start temperature value, a second total supplying time that is greater than the first total supplying time and a second activation mode for the pump (16) during the second total supplying time;” Dengel does not disclose that exact configuration of events and elements.


I. Dangel does not disclose that the coffee is “contained in a capsule (3), (4)” and that the “extraction unit” is for holding or releasing a capsule of the coffee. The disclosure of Dangel is to a loose coffee ground apparatus which is inserted directly into the extraction unit, as seen at “brewing unit 2” (figure 1, column 3 line 22). Dangel  does not discuss the brew extraction chamber as being switchable between an open configuration in which in use it allows a capsule (3), (4) to be inserted in or extracted from the extraction chamber (6), and a closed configuration in which in use it can retain a capsule (3), (4) in the extraction chamber (6); 
Capsule containers for coffee grounds extraction is a known expedient rather than the generic group head extraction shown in Dangel. For example, see Yoakim, which discloses a coffee capsule (3 figure 2) and a brewing unit (all of figure 2 and 3, for example is a brewing unit) which has open configuration (seen in figure 2) and a closed configuration (figure 3) capable of holding / retaining the capsule (as seen). 
It would have been obvious to one of ordinary skill in the art to replace the ambiguous group head of Dangel with one having interactivity with a capsule and being open/closable to release the pod, since capsules for coffee brewing is a known expedient in the art, and their use is a matter of routine skill in implementation. The inclusion of a capsule would require no undue experimentation and have no unexpected results. It would also have the clear benefit of providing pre-dosed amounts of beverage into the apparatus, resulting in consistency improvements and reduction of user error when operating the Dangel type machine. 


II. Dangel discloses a boiler (10 figure 2 is described as an in line heater, and is clearly both a tank and a heater element, with the resistive element being shown schematically within 10 figure 2) mounted along the feeding duct (10 is between 4 and 3’ in figure 2)
Dangel does not disclose the boiler being downstream of the tank (14), because the tank is a hot water tank/ in line heater, and not a cool tank. 
	In the same field of endeavor, it is known to provide a cool water tank upstream of heater, and to provide the heater downstream of the tank, as shown in Rolla (US 6,161,469). 
Rolla discloses “The boiler 1 is supplied with cold water from a tank 2 by means of a pump 3 and of a feed pipe 4. A nonreturn valve 5 (typically integrated in the pump 3) and, at a certain distance downstream from the valve, a calibrated throat S4 are provided in the cold water feed pipe 4, downstream from the pump 3.” As shown in figure 1, cold water tank 2 is upstream of the heater (*6, inter alia, figure 1). 
	In light of the disclosure of Dangel, showing a cold water supply inlet to the system (a/ 1 figures 1 and/or 2), it would have been obvious to replace that inlet with the cold water source tank shown in Rolla and appropriate supply pump, which serves an identical function (provision of water as a precursor to the brewing of a beverage). It would have required no undue experimentation and would have provided no unexpected results, as the elements are clearly depicted performing their respective functions as known in the art to those of ordinary skill, as seen in Rolla. 

III. Dangel does not disclose a temperature measuring device associated with the boiler, and an electronic control unit equipped with an electronic memory and operatively associated on one side with the pump, with the boiler and with the temperature measuring device and on the other side with the selecting unit for causing the supplying of a beverage in accordance with a type indicated by the selecting unit. Dengel discloses a selecting unit comprising buttons, which are not specified exactly how they interact with the device to cause it to produce the two distinct beverages discussed therein. 
In the same field, Berto (US 2013/0055902) discloses a coffee maker assembly (figure 1)—meant to control the brewing process by controlling the temperature and other parameters, with, among other elements, using a “temperature sensor” (which is a “temperature measuring device” as claimed; see [0030] : “in some embodiments a first temperature sensor associated to the first water heater and a second temperature sensor associated to the second water heater can be provided, both connected to an electronic control unit.”)  Berto therefore also discloses that the sensors are “associated with [a] boiler” as claimed, since, noted above in [0030] the sensor is “associated to the …heater” which is a boiler per se). The reason for the inclusion of sensors and a controller, is to provide more precise control over the brewing process, as discussed at [0065]: “The control unit 35 is in connection with the flow meter 7, the pump 5, the water heater 9, the water heater 23, the electrovalve 21 and other components of the coffee machine 1, …. As it will appear clearer hereinafter, the control unit 35 is interfaced to the water heaters 9 and 23 through temperature sensors and it allows managing the water heaters and the other members of the machine 1 depending upon the controls given by the user through the interface 37.”
It would have been obvious to add a set of temperature sensors to control the overall operation of the device, including providing suitably controlled and heated water for optimum brewing or a selected brewing pattern, as such patterns are known to be presented in the art, noted above. 
	Dengel does not disclose the use of electronic memory, and does not make use of ‘data’.  However, Dengel does distinguish between the process for making an espresso type coffee and a ‘normal’ type coffee by brewing the ‘espresso’ under high pressure and the ‘normal’ under normal / low pressure. (See column 2 line 35-48). We must look to the related art to see if the use of “memory” with “data” is a known way to implement two modes, and we must also see if the specifics of the two modes are known in the art. If so, there is strong reason to believe this to be an obvious variant of the Dengel type of apparatus. 
	Lussi (US 5,408,917) discloses : “Processed in power supply part 38 is the d.c. and a.c. voltage necessary for operation of the individual components as well as for the electronic control mechanism 16.

(18) In control mechanism 16 there are a computational means 17, a first memory means 18 and a second memory means 19, as already mentioned. Computational means 17 is a microprocessor of a design known per se. First memory means 18 is an EPROM in which the programme is stored to operate the device, and second memory means 19 is a RAM, in which are stored initialization data such as the desired temperatures of the water of the individual hot water tanks, the value of the available electrical power, predetermined removable quantities of water to fill cups and/or glasses, etc., as well as operational data, i.e. data measured and periodically digitized during operation of the device, such as the course of the hot water temperatures over time and the mains voltages measured by the mains voltage measuring means 35.

(19) The second memory means 19, or a part thereof, can be battery-supported so that the initialization data in particular do not get lost when the device is turned off or when there is an interruption of current.

(27) By means of an input device 36, data entry keys in the embodiment shown, which are disposed on a console panel, the aforementioned initialization data can be entered after a code word is given and can be stored in the RAM memory 19. During normal operation the data entry keys can be used to decide upon the type of drink, such as coffee, espresso, tea, etc. An output unit 37, an LC display in the embodiment shown, can be foreseen to give out or display, respectively, signals indicating malfunction, operational functions….”

Foster (US 2009/0044706) provides additional context to the question of how controllers are known to be used and how data is known to be stored in the food preparation arts. While Foster is related to a fryer (and not a coffee maker) the requirement of control over the parameters of the device operation are the same—both contexts require control for repeatability and consistency in the preparation of the respective food or beverage.  IN that area, controllers are known to be implemented with databases storing instructions about how the designer wants the process to take place. IN Foster, both controllers and data including lookup tables or the like with memory : “0102] Although the term "controller" has been used to describe the electronic and/or automated controlling of various processes, it should be appreciated that such functionality may be realized by any number of hardware and/or software components configured to perform the specified functions. For example, various embodiments may employ various integrated circuit components (e.g., memory elements, processing elements, logic elements, look-up tables, and/or the like), which may carry out a variety of functions under the control of one or more microprocessors or other control devices. Similarly, the software elements of the various embodiments may be implemented with any programming or scripting language such as C, C++, Java, COBOL, assembler, PERL, Visual Basic, SQL Stored Procedures, extensible markup language (XML), with the various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements. Further, it should be noted that the present invention may employ any number of conventional techniques for data transmission, signaling, data processing, network control, and/or the like.

[0104] Various information and data are described herein as being "stored." In this context, "stored" may mean that the information is kept on a database. In accordance with the various embodiments, a database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like. Common database products that may be used to implement the databases include DB2 by IBM (White Plains, N.Y.), any of the database products available from Oracle Corporation (Redwood Shores, Calif.), Microsoft Access or MSSQL by Microsoft Corporation (Redmond, Wash.), or any other database product. Databases may be organized in any suitable manner, including as data tables or lookup tables. Association of certain data may be accomplished through any data association technique known and practiced in the art. For example, the association may be accomplished either manually or automatically. Association techniques include common techniques such as using a key field in the tables to speed searches, sequential searches through all the tables and files, and sorting records in the file according to a known order to simplify lookup. In other embodiments, data may not be stored in a database, but may be stored by any other known means for storing data.” 

	While Dengel and the associated prior art does show the use of data and memory and controllers to effect their desired purpose, there is not a reasonable combination that demonstrates all the features presented together. Specifically, the particular details of the type of first and second programming is not seen to be obvious in light of the prior art as a whole. While providing two distinct patterns is known, the programming of supplying preinfusion, and wait, and the concurrent requirement that the “first average power that is greater than a second average power used during pump (16) activation in the second activation mode” is not reasonably seen together.   
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724